Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered April 2, 2004, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant validly waived his right to appeal and therefore, appellate review of the denial of those branches of his omnibus motion which were to suppress statements and physical evidence is foreclosed (see People v Kemp, 94 NY2d 831 [1999]; People v Sloane, 13 AD3d 400 [2004]; People v Milgrom, 281 AD2d 492 [2001]). Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.